            Case 2:20-cv-00259-SAB Document 78 Filed 03/02/21 Page 1 of 3



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     WESTERN DISTRICT OF WASHINGTON
 7
 8 MARIA AGUILAR,
 9               Plaintiff,                       NO. 2:20-CV-00259-SAB
10               v.
11 AMERICAN MEDICAL SYSTEMS,                      SECOND AMENDED JURY
12 INC.,                                          TRIAL SCHEDULING ORDER
13               Defendant.
14                                                JURY TRIAL SCHEDULED FOR
15                                                NOVEMBER 8, 2021
16         Before the Court is the parties’ Joint Motion to Extend Case Deadlines, ECF
17 No. 77. The parties indicate that Plaintiff underwent an additional surgery late in
18 2020. This surgery has triggered additional discovery that may be relevant to
19 Plaintiff’s claims and Defendants’ defenses. As a result, the parties ask the Court to
20 extend the pretrial deadlines and trial date in this matter by sixty (60) days. Good
21 cause exists to grant the motion.
22         Accordingly, IT IS ORDERED:
23         1. The parties’ Joint Motion to Extend Case Deadlines, ECF No. 77, is
24            GRANTED.
25         2. The December 16, 2020 Jury Trial Scheduling Order, ECF No. 75, is
26            amended as follows:
27               a. Discovery. Any additional or supplemental depositions shall be
28 completed on or before June 25, 2021.

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 1
            Case 2:20-cv-00259-SAB Document 78 Filed 03/02/21 Page 2 of 3



 1              b. Expert Opinions: Supplemental opinion by the parties’ experts, if
 2 any shall be served on or before July 1, 2021, and rebuttals to any such opinions
 3 shall be served on or before July 8, 2021.
 4              c. Daubert motions: Challenges to the admissibility of expert opinion
 5 testimony shall be made by written motion and filed by July 15, 2021. The parties
 6 shall update any remaining Daubert issues by this date using the appropriate
 7 federal law of the Ninth Circuit and shall supplement such motions to reflect any
 8 new expert opinions. Responses in opposition to Daubert briefing shall be filed by
 9 July 29, 2021, and replies shall be due on August 5, 2021. If the party
10 challenging expert testimony anticipates that an evidentiary hearing shall be
11 required, the party shall so advise the Court and opposing counsel in conjunction
12 with the filing of its motions. Oral argument on Daubert motions, if requested,
13 should take place by August 26, 2021.
14              d. Motions in Limine:
15              (i) Motions in Limine shall be filed and served on or before
16 September 9, 2021.
17              (ii) Responses: shall be filed and served on or before September 23,
18 2021.
19              (iii) Replies: shall be filed and served on or before September 30,
20 2021.
21              (iv) Notation: Motions in limine shall be heard at the Court’s
22 discretion at a hearing in October 2021.
23              e. Exhibit Lists and Witness Lists: shall be filed and served and
24 exhibits made available for inspection (or copies provided), on or before October
25 4, 2021. Objections to the opposing party’s witness list or exhibit list and any
26 accompanying briefs shall be filed and served on or before October 12, 2021.
27 Responses, if any, to objections shall be filed and served on or before October 18,
28 2021.

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 2
           Case 2:20-cv-00259-SAB Document 78 Filed 03/02/21 Page 3 of 3



 1                 f. The pretrial exhibit stipulation shall be filed on October 18, 2021.
 2                 g. The parties shall notify the Court on or before September 24, 2021
 3 whether deposition testimony will be used at trial. The Court will then schedule a
 4 hearing to review all designated testimony and objections so that a final edited
 5 version of the deposition testimony can be prepared for trial.
 6                 h. A joint Pretrial Order, prepared in accordance with the format
 7 provided in Local Rule 16.1(e), shall be filed on or before October 18, 2021 and a
 8 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
 9                 i. Trial briefs and voir dire shall be filed by October 14, 2021.
10                 j. No later than October 14, 2021, the parties shall file jointly
11 proposed jury instructions.
12       3. The September 13, 2021 jury trial is continued to November 8, 2021, at
13 9:00 a.m. in SEATTLE, Washington. Counsel estimates a trial length of twelve to
14 fifteen days.
15       4. The pretrial conference set for September 7, 2021, is continued to
16 October 25, 2021 at 9:00 a.m. in SEATTLE, Washington.
17       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
18 this Order and to provide copies to counsel.
19       DATED this 2nd day of March 2021.
20
21
22                            ____________________________
23                                STANLEY A. BASTIAN
                                 United States District Judge
24
25
26
27
28

     SECOND AMENDED JURY TRIAL SCHEDULING ORDER ~ 3
